Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00133-CV

              IN THE INTEREST OF N.P., JR., A.P., J.P., and J.V, Jr., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02931
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. We GRANT appellate counsel’s request to withdraw. No costs of appeal are
assessed because appellant is indigent.

       SIGNED May 28, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice